Citation Nr: 1133674	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-05 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disorder, claimed as chronic active lumbosacral strain-myositis with degenerative joint disease of the lumbosacral spine.

2.  Entitlement to service connection for an acquired psychiatric disorder variously claimed as an adjustment disorder with depressive features and major depression with psychosis secondary to service-connected scars, including residuals of burn scar to the left pectoral area.

3.  Entitlement to a rating in excess of 10 percent for residuals of a burn scar to the left lower extremity.

4.  Entitlement to a compensable rating for residuals of a burn scar to the left pectoral area.

5.  Entitlement to a compensable rating for residuals of burn scars to the right thigh and lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from July 1971 to June 1974, and served in the Puerto Rico Army National Guard (ANG) from May 1975 to May 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2006 and August 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  The November 2006 rating decision granted a 10 percent rating for the Veteran's service-connected left lower extremity burn scar and confirmed and continued the non-compensable ratings for his right lower extremity and left pectoral area burn scars.  The August 2008 rating decision denied service connection for a psychiatric disorder and declined to reopen the previously denied claim for service connection for a back disorder.  The Veteran perfected an appeal as to the RO's actions.

The matter of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The evidence of record preponderates against a finding that the Veteran has an acquired psychiatric disorder, variously claimed as an adjustment disorder with depressive features and major depression with psychosis, that had its onset or is otherwise related to his military service including as secondary to service-connected residuals of burn scars.  

2.  The Veteran's superficial burn scar to the left lower extremity is manifested by a scar that is 28 inches long by 8 inches wide (224 square inches) and hypo and hyper-pigmented, but has not been productive of adherence, pain, or instability, or caused limitation of motion or functional loss. 

3.  The Veteran's superficial burn scar to the left pectoral area is manifested by a hypo and hyper-pigmented scar that is 11 inches long and 7 inches wide (77 square inches), but has not been productive of adherence, pain or instability, or caused limitation of motion or functional loss.

4.  The Veteran's superficial burn scars to the right thigh and lower extremity are manifested by a hypo and hyper-pigmented thigh scar that measures 4 inches by 4 inches (16 square inches) and hypo and hyper-pigmented lower extremity scar that measures 12 inches by 4 inches (48 square inches), but neither scar has been productive of adherence, pain or instability, or caused limitation of motion or functional loss.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder variously claimed as an adjustment disorder with depressive features and major depression with psychosis secondary to service-connected scars, including residuals of a burn scar to the left pectoral area.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.310 (2010).

2.  The schedular criteria for a rating in excess of 10 percent for residuals of a burn scar to the left lower extremity are not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10 (2010); 38 C.F.R. § 4.118, Diagnostic Code (DCs) 7801, 7802, 7803, 7804 (2008), effective prior to October 23, 2008.

3.  The schedular criteria for a compensable rating for residuals of a burn scar to the left pectoral area are not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.118, DC 7801, 7802, 7803, 7804.

4.  The schedular criteria for a compensable rating for residuals of burn scars to the right thigh and lower extremity are not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.118, DC 7801, 7802, 7803, 7804.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In August 2006, and January, May, and June 2008 letters, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the August 2006 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  His service treatment and personnel records and VA and private records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured.

The Veteran was afforded VA examinations in April and June 2008 in conjunction with his claims, the reports of which are of record.

The Board finds the duties to notify and assist have been met.

II. Factual Background and Legal Analysis

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

a. Service Connection

The Veteran seeks service connection for a psychiatric disorder as due to his service-connected residuals of burn scars.  In his August 2009 substantive appeal, the Veteran indicated that he was embarrassed about the burns on his lower extremities.  He was unable to wear short pants and said that, when he did, people constantly asked about his scars.  Thus, he contends that service connection is warranted for his psychiatric disorder.  Upon review of the probative evidence of record, and in light of the regulations relevant to his claim, the Board concludes that service connection is not warranted and his claim must be denied.

Under 38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  

In addition, the law provides that, where a veteran served ninety days or more of active military service, and a psychosis becomes manifest to a degree of 10 percent within one year from the date of termination of such active service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable evidence, that there were characteristic manifestations of the disease to the required degree.  Id.

Service connection may also be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training, or injury incurred or aggravated while performing inactive duty training, or acute myocardial infarction, cardiac arrest, or cerebrovascular accident occurring during such training. See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

In addition, when aggravation of a non-service-connected condition is proximately due to or the result of a service- connected disability, the Veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); see also 38 C.F.R. § 3.310(b).

"[I]n order to establish service connection or service- connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir 2004).
3.310

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a headache, broken leg, or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Service treatment records for the Veteran's active service reflect his treatment for burns to his lower extremities and left pectoral area but are not referable to complaints or diagnosis of, or treatment for a psychiatric disorder.  ANG service treatment records also do not reflect treatment for a psychiatric disorder.  The Veteran has not alleged any in-service treatment for a psychiatric disorder.

In a February 2006 rating decision, the RO granted service connection for residuals of burn scars to the Veteran's left and right lower extremities and left pectoral area.

The Veteran underwent private psychiatric treatment from November 2007 to July 2008, according to records provided by J.V.S., M.D.  When initially seen in November 2007, the Veteran said that his psychiatric symptoms started a while ago and worsened over the years.  The Axis I diagnosis was severe major depression with psychotic features and, at Axis IV, a poor primary support group was noted.  

According to a May 2008 VA outpatient record, the Veteran was seen in the outpatient clinic and gave a history of having depression that was diagnosed 18 months earlier.

In June 2008, the Veteran underwent VA psychiatric examination.  According to the examination report, the examiner reviewed the Veteran's medical records and performed a clinical evaluation.  The VA psychiatrist said that there was no evidence in the claims file of any psychiatric complaints or treatment for any mental disorder regarding the Veteran during military service.  There was also no record of VA medical treatment until May 2008 when he reported being diagnosed with depression 18 months earlier, that the VA psychiatrist said was incorrect, based upon private psychiatric medical records indicating the Veteran's first treatment was in November 2007, 6 months earlier.  

The VA examiner noted that the private psychiatrist related the Veteran's symtoms as having started a long time ago and referred to the Veteran having poor laboral and social functioning (the Veteran retired in 2004) and that his medical conditions exacerbated his psychiatric symtoms.  The examiner stated that the psychiatric report also included an Axis IV diagnosis wherein the psychosocial stressor related to the diagnosis was "poor support from primary group".  However the VA examiner said that contradicted what the Veteran said, as the "primary group" was a person's family and the Veteran indicated that he was following familial advice to seek psychiatric treated and that he had an adequate relationship with them.

Further, it was noted that the Veteran retired from the Puerto Rico ANG in 2004 as a lieutenant colonel, due to a back disorder.  He had a college degree and worked as a civilian with the National Guard as a maintenance director during the years that he served.  He also bred and trained dogs in college and used that skill while in Korea on active service, when he trained two dogs there.  He was married, said that he had a good relationship with his wife, and had three adult children and a grandson.  He said he filed a claim for Social Security Administration (SSA) disability benefits that was denied.

The Veteran said that while he was in the ANG, he was under pressure to retire and, during the last years of his retirement, did not seek psychiatric treatment for fear it would accelerate his retirement.  He said that approximately 18 months earlier he sought treatment from Dr. J.V.S. whom he saw monthly but not in the last two months.  He went because he felt depressed and was irritable about having to answer questions to friends and family about his life after retirement.  He woke up at night thinking about his life in the ANG and what he did.  He reported having pruritus on the area of the burn scars.  Upon clinical evaluation, the Axis I diagnosis was adjustment disorder with depressive symtoms.

In the VA examiner's opinion, the Veteran's present mental disorder was not of a psychotic nature and was "definitely" not related or secondary to his service-connected burn scar residuals.  The VA examiner explained that, after military service, the Veteran had a successful civil and military career within the National Guard, a stable family and social life, and never complained nor was he referred or treated for any psychiatric symtoms, until six months earlier (not 18 months ago as he said in his primary care appointment).  

It was also noted that the Veteran related the development of his symtoms to the pressure he felt during the last years of his service in terms of retirement.  Although he denied having problems adjusting to retirement and his present phase of life, the VA examiner thought it was significant that he referred reacting with great anger and frustration precisely when asked about what he was going to do with the rest of his life that, in the VA examiner's opinion, was more likely related to retirement than anything else.  According to the VA examiner, at no point did the Veteran ever mention his scars having anything to do with his symtoms.  The only mention of his scars was that they tended to cause pruritus in the area.  The VA examiner concluded that, based on the evidence, including the Veteran's own statements, there was no link between his present condition and the scars from an event that occurred 38 years earlier.  

According to a July 2008 psychiatric evaluation report from Dr. J.V.S., the Veteran was seen due to having psychiatric symtoms for years that were developing gradually and worsened concomitantly with his physical illnesses and stress.  

In an August 2008 letter, the SSA advised the Veteran that it was determined that he met the medical requisites for disability due to a back disorder and nervous condition.

The Veteran has contended that service connection should be granted for a psychiatric disorder.  Although the evidence shows that the Veteran currently has major depression, no competent medical evidence has been submitted to show that this disability is related to service or any incident thereof, including a service-connected disability.  On the other hand, the record reflects that a psychiatric abnormality was not noted on separation from active service and the first post service evidence of record of depression is from 2007, more than thirty years after the Veteran's separation from active service, and more than three years after his retirement from the ANG.

In fact, in June 2008, a VA examiner concluded that the Veteran's present mental disorder was not of a psychotic nature and was "definitely" not related or secondary to his service-connected burn scar residuals.  The VA examiner explained that, after military service, the Veteran had a successful civil and military career within the National Guard, a stable family and social life, and never complained nor was he referred or treated for any psychiatric symtoms, until six months earlier (not 18 as he said in his primary care appointment).  It was also noted that the Veteran related the development of his symtoms to the pressure he felt during the last years of his service in terms of retirement.  There is no medical evidence to contradict this opinion.

Here, the Veteran has presented no medical evidence whatsoever that supports his lay contention that his current psychiatric disorder is etiologically related to his active military service, including his service-connected residuals of burn scars.  Indeed, there is no indication that this disability was diagnosed or treated for years following his separation from service.  See Maxson v. Gober, 230 F.3d at 1330 (evidence of a prolonged period without medical complaint after service can be considered along with other factors in deciding a service connection claim).

While the Veteran maintains that he has a current psychiatric disorder related to his service-connected residuals of burn scars incurred during active military service, as a lay person he has not been shown to be capable of making medical conclusions, thus, his statements regarding diagnoses and causation are not competent.  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. at 465.  Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such feeling angry or said, he is not competent to provide evidence as to more complex medical questions, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. at 456.

The Veteran is competent to state that he had pertinent symptoms in service and that they continued since then.  However, he has not done this.  In his initial claim for pertinent disability, he did not indicate that they had their onset in service or that they had been symptomatic since active duty.  Rather, he asserted that his psychiatric disorder manifested in the years before his ANG retirement, apparently some 25 years after active service, but before he retired from the ANG, although he did not seek treatment for the claimed disorder.  Here, a clear preponderance of the objective and probative medical evidence of record is against the Veteran's claim for service connection for a psychiatric disorder as due to service-connected residuals of burn scars and his claim must be denied.  The benefit-of-doubt rule does not apply when the Board finds that a preponderance of the evidence is against the claim.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).

Finally, as mentioned above, the Board notes that an August 2008 record indicates that the SSA apparently found the Veteran suffering from back and nervous disorders, and held him to be totally disabled.  While the Board recognizes the disabling nature of the Veteran's back and emotional disorders, the SSA decision is not considered sufficient to overcome the objective evidence of record as to the origin of the Veteran's claimed psychiatric disorder, claimed as an adjustment disorder with depressive features and as major depression with psychosis secondary to residuals of burn scars.
b. Increased Ratings

The present appeal involves the Veteran's claim that the severity of his service-connected left and right lower extremity and left pectoral area burn scars residuals warrants higher disability ratings.  Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service- connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Historically, the record reflects that, in a February 2006 rating decision, the RO granted service connection for burn scar residuals of the left pectoral area, right thigh and lower extremity, and left lower extremity that were awarded noncompensable disability evaluations under Diagnostic Code 7802.

In July 2006, the RO received the Veteran's current claim for a compensable rating for his left pectoral and left and right lower extremity burn scars residuals. 

During the pendency of this appeal, the rating criteria for evaluating scars were amended.  See 38 C.F.R. § 4.118, effective for claims received by VA on or after October 23, 2008.  See also 74 Fed. Reg. 54708 (Sept. 23, 2008) (codified as amended at 38 C.F.R. § 4.118 (2010).  As the Veteran's claim for compensable ratings was received in 2006, the new rating criteria are not for application in his case.  The regulations under 38 C.F.R. § 4.118 prior to October 23, 2008 are in effect.

Prior to October 23, 2008, under 38 C.F.R. § 4.118, Diagnostic Code 7800 applied to disfigurement of the head, face and neck.  Diagnostic Code 7801 applied to scars other than the head face or neck that were deep or that caused limited motion; a 10 percent rating under this code applied where the area exceeded 6 square inches or 39 square centimeters.  38 C.F.R. § 4.118 (2008).  Diagnostic Code 7803 applies to scars that are superficial and unstable.  Note (1) explains that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) defines a superficial scar as a scar that is not associated with soft tissue damage. This definition is essentially the same for Diagnostic Codes 7802 and 7804.

Diagnostic Code 7802 applies when four requirements are met.  The scar or scars must be 1) on a part of the body other than the head, face or neck; 2) must be superficial; 3) must not cause limited motion; and must cover an area of 144 square inches or 299 square centimeters or greater.  If the criteria are met, a 10 percent rating is warranted.  38 C.F.R. § 4.118, Diagnostic Code 7802.  Diagnostic Code 7804 applies when a scar is superficial and painful upon examination; a 10 percent rating is warranted.  Note (2) addresses scars that appear on the tip of a finger or toe and the amputation rule.  Diagnostic Code 7805 states that other scars should be rated on limitation of function of the affected part.  38 C.F.R. § 4.118.

Upon review of the probative medical evidence of record, the Board is of the opinion that no more than the currently assigned 10 percent rating for residuals of a burn scar to the left lower extremity and noncompensable evaluations for the right lower extremity and left pectoral area scars is warranted.  

In January 2006, the Veteran underwent VA examination for his scars.  According to the examination report, the Veteran described his 1972 treatment in service for burn scars on his chest and legs from contents of a cooking pot that included debridement and artificial skin dressings.  He complained of sensitive skin, and muscle spasm on the lower legs, the left leg worse than the right leg.

Objectively, the Veteran had a scar over the left pectoral area that was 11 inches long and 7 inches wide that had irregular texture.  He had another scar on the left lower extremity that measured 28 inches long and 8 inches wide (with irregular scar texture that measured 12 inches long by 8 inches wide).  He had scars on his right thigh and right lower leg that measured 4 inches by 4 inches, and 2 inches by 4 inches, respectively, that had normal texture.  The scars were hypo and hyper-pigmented and superficial, but were not painful or adherent to underlying tissue, nor were they unstable, depressed, deep, or inflamed.  There was no induration or limitation of motion or function caused by any scar.

In April 2008, the Veteran underwent VA examination for his scars.  According to the examination report, the Veteran had four well-healed scars with skin grafts.  On his trunk, he had a scar on the anterior surface of his left pectoral area that measured 11 inches long and 7 inches wide.  On his right lower extremity, there were two scars: a right thigh scar that measured 4 inches long and 4 inches wide, and a scar at the posterior surface of the leg that measured 12 inches long and 4 inches wide.  On his left lower extremity (anterior and posterior surfaces) was a scar that measured 28 inches long and 8 inches wide.  There was no tenderness on palpation, adherence to underlying tissue, limited motion or loss of function, underlying soft tissue damage, or skin ulceration or breakdown over the scars.  

The May 2008 VA outpatient record indicates that the Veteran had skin discoloration associated with skin grafting.

Here, the Board concludes that a rating in excess of 10 percent is not warranted for the Veteran's left lower extremity superficial scar as it exceeds 144 square inches (it is 224 square inches).  However, there is no evidence of tenderness on palpation, instability, adherence, or loss of motion or function.

Furthermore, compensable ratings are not warranted for the Veteran's service-connected superficial left pectoral scar that measured 77 square inches (11 inches by 7 inches) and right lower extremity scars that measured 16 square inches (4 inches by 4 inches) and 48 square inches (12 inches by 4 inches).  These scars were not tender, adherent or unstable, and did not cause any loss of motion or function.  

There is no clinical evidence that any of the Veteran's lower extremity or left pectoral burn scar residuals result in limited motion, instability, or pain such as to warrant a compensable evaluation under any of the pertinent diagnostic criteria for rating scars set forth above.  See 38 C.F.R. § 4.118.  

The Board has also considered the Veteran's lay statements regarding the severity of his disabilities.  The Board acknowledges the Veteran's belief that his symptoms are of such severity as to warrant higher ratings for his burn scar residuals; however, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, that directly address the criteria under which the service-connected disabilities are evaluated, more probative than his assessment of the severity of his disabilities.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991)

The preponderance of the objective and probative medical evidence of record is against the Veteran's claim for a rating in excess of 10 percent for residuals of a burn scar to his left lower extremity, and for compensable evaluations for residuals of burn scars to his left pectoral area and right lower extremity.  Moreover, the evidence is not so evenly balanced as to allow for the application of reasonable doubt.  38 U.S.C.A. § 5107(b).

The Board has also considered whether the Veteran's burn scar residual disabilities presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for a greater evaluation for additional or more severe symptoms; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes, however, that in this case the Veteran and the record do not indicate that he is unemployable due to his service-connected residuals of burn scars to his left pectoral area and right and loft lower extremities.

Finally, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. at 505. However, the evidence reflects that his symptoms have remained constant throughout the course of the period on appeal and, as such, staged ratings are not warranted.


ORDER

Service connection for an acquired psychiatric disorder variously claimed as an adjustment disorder with depressive features and major depression with psychosis secondary to service-connected scars, including residuals of burn scars to the left pectoral area, is denied.

A rating in excess of 10 percent for residuals of a burn scar to the left lower extremity is denied.

A compensable rating for residuals of a burn scar to the left pectoral area is denied.

A compensable rating for residuals of burn scars to the right thigh and lower extremity is denied.


REMAND

The Veteran also seeks to reopen his previously denied for claim service connection for a back disorder, claimed as chronic active lumbosacral strain-myositis with degenerative joint disease of the lumbosacral spine.  

First, the record shows that the Veteran served in the Puerto Rico Army National Guard from May 1975 to May 1974, when he retired due to a back disorder.  However, the RO has not yet verified the dates of the Veteran's active and inactive duty for training (ADUTRA and INADUTRA) while in the National Guard.  This needs to be done prior to appellate consideration of his case.

Second, in a July 2004 written statement, the Veteran said that he injured his back while on ADUTRA but submitted a service record indicating injury while on INADUTRA on September 15, 1991.  In his August 2009 substantive appeal, the Veteran said that his back disorder was due to a combination of an in-service motor vehicle accident and lifting accident/strain, both during active drill in 1983, and to his many years of trying to favor the pain he suffered due to the lower extremity burns.  

A service record indicates that the Veteran was in a motor vehicle accident on January 14, 1983 during a period of INADUTRA and incurred low back pain.  However, according to a June 1983 examination report for promotion, the Veteran's spine was normal and there is no indication that he complained of back pain.

A record from Dr. W.V., dated in March 1990, further shows that, in September 1989, the Veteran injured his back while on state orders during Hurricane Hugo.  The Veteran was referred to the State Insurance Fund, Rehabilitation Clinic, and, on March 7, 1990, was placed on a profile.  A permanent profile was issued on June 3, 1990.  Frequent recurrent low back pain was noted on a May 1991 biennial examination report.  As noted, on September 15, 1991, the Veteran fell on stairs and injured his back while on INADUTRA.  Service treatment records, dated on September 23, 1991, include results of an x-ray of his lumbar spine that showed mild spondyloarthritic changes.  Subsequent ANG service treatment records include the Veteran's reports of back pain.

Records from Dr. F.B. indicate that, on July 29, 1998, the Veteran fell on the floor while carrying a heavy water container in the Human Resources Office of the Puerto Rico ANG Headquarters.  ANG records indicate that, in May 2004, the Veteran had intractable back pain and herniated nucleus pulpous at L4, L5 and S1.

In December 2004, the Veteran underwent a VA examination of his lumbar spine.  The diagnoses were chronic active lumbosacral strain - myositis and degenerative joint disease of the lumbosacral spine.  The examiner did not render an opinion as to the etiology of the Veteran's back disorders. 

A December 2004 unappealed rating decision denied the Veteran's claim for service connection for a back disorder on the basis that there was no aggravation of the 1989 back disorder in service.

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111 (West 2002 & Supp. 2010); 38 C.F.R. § 3.304 (2010); VAOPGCPREC 3-2003.

In VAOGCPREC 3-2003, the VA's General Counsel determined that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).

In sum, the law as interpreted under Cotant v. Principi, 17 Vet. App. at 116 and VAOPGCPREC 3-2003 mandates that, to rebut the presumption of sound condition upon entry into service under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d. at 1096.

Aggravation is not conceded where the disability underwent no increase in severity during service based on all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Thus, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. at 189 ; Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

As noted, the December 2004 VA examiner did not render an opinion regarding the etiology of the Veteran's back disorder.  Thus, this opinion is not dispositive, because it does not use the standard incorporated in the law.  The burden is on the government to rebut the presumption of soundness by clear and unmistakable evidence that a condition was both preexisting and not aggravated by service. VAOPGCPREC 3-2003.

Accordingly, the case is REMANDED for the following action:

1. Contact the Army Guard Records Office, Crd PERSCOM, ARPCRSD, #1 Reserve Way, St. Louis, MO 63132-5200, and any other appropriate state and federal agency, and request the Veteran's specific dates-not retirement points-for his periods of active and inactive duty for training. 

2. The RO/AMC should also contact the Defense Finance and Accounting Service (DFAS).  The RO/AMC should address its inquiries to DFAS, US Military Retirement Pay, PO Box 7130, London, Kentucky 40742- 7130.  Each of the agencies/units/organizations contacted should be asked to confirm and provide the following information:

a. The appellant's periods of active duty service.

b. The specific dates-not retirement points-for all the appellant's periods of active and inactive duty for training: in the Puerto Rico Army National Guard from may 22, 1975 to May 31, 2004.

c. The dates in which the appellant was paid for inactive duty for training service while in the Puerto Rico Army National Guard.  Copies of the appellant's Leave and Earning Statements should be obtained and included in the claims folder for review.

d. If the appellant performed inactive duty for training and did not receive compensation for that training, the organization should note that also.  If the appellant did not receive compensation for his training, but did perform said training, the dates of that training should be noted.

3. After completion of the above, schedule the Appellant for a VA examination in order to determine the nature and etiology of his current back disability.  It is imperative that the claims file and a copy of this remand be made available to the examiner in connection with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  After reviewing the claims file and examining the Appellant, the examiner should opine as to the following:

a. For any back disability found, did it have its onset in service, or if it pre-existed service, did it undergo an increase in disability during a period of active duty for training or inactive duty for training beyond any natural progress.

b. The examiner should also indicate whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that a back disorder was caused or increased in severity due to the service-connected residuals of burn scars to the right and left lower extremities.  If aggravated, what permanent, measurable increase in the severity of diabetes is due to the service-connected right and left lower extremity burn scars?

c. All opinions and conclusions expressed must be supported by a complete rationale in a report. The examiner should reconcile any opinion with the service examinations, service personnel records, post-service medical evidence, and lay statements of the Appellant.

4. Upon completion of the above, readjudicate entitlement to service connection for back disability.  If the benefit sought is not granted in full, the Appellant should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


